      Case 3:16-cv-00800-CWR-LRA Document 51 Filed 08/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 JOHN EDWARD MCDONALD                                                            PETITIONER

 V.                                                     CAUSE NO. 3:16-CV-800-CWR-LRA

 WARDEN LEPHER JENKINS                                                         RESPONDENT

                                            ORDER

       Before the Court are the Magistrate Judge’s Report and Recommendation (R&R) on this

habeas petition, Docket No. 49, and petitioner John McDonald’s timely objection to the R&R,

Docket No. 50.

       This Court has thoroughly reviewed the Magistrate Judge’s R&R and Mr. McDonald’s

specific objections. It concludes that under the applicable law, the R&R is well-reasoned and

legally correct. Accordingly, the Court will adopt the R&R as its own Order.

       This petition is, therefore, dismissed with prejudice. A separate Final Judgment will issue

shortly.

       SO ORDERED, this the 21st day of August, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
